Citation Nr: 1451514	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to December 29, 2009, and a rating in excess of 70 percent since December 29, 2009 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 29, 2009 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1952 to December 1953.

These matters come before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claim for an increased rating for PTSD was previously before the Board in June 2011, at which time it was remanded for the issuance of a statement of the case.  The RO complied with the remand directives in November 2011.  

This case has been processed using the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system.
  

FINDINGS OF FACT

1.  Affording the benefit of the doubt in favor of the Veteran, the Veteran has experienced occupational and social impairment with deficiencies in most areas since January 30, 2008.

2.  The preponderance of the evidence reflects that at no point during the appeal period has the Veteran's PTSD been productive of total occupational and social impairment.

3.   The Veteran has met the minimum schedular disability percentage requirements for award of a TDIU since January 30, 2008.

4.  The Veteran has been unemployable as a result of his service-connected disabilities since January 30, 2008.  
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent for posttraumatic stress disorder (PTSD), but no more, have been met since January 30, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an effective date of January 30, 2008, but no earlier, for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VCAA notice letters sent in March 2008, May 2008, January 2009, and January 2010 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates. 

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay statements.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant as it relates to his claims. 

The Veteran was afforded VA examinations in August 2008, February 2009, and March 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports include a review of the pertinent history, an examination of the Veteran, and a discussion of the applicable rating criteria in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes. 

Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Increased rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.

Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The Board notes that this appeal stems from a January 30, 2008 claim for benefits.  In an October 2008 rating decision the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD and assigned a 50 percent disability rating.  Within one year of that decision new and material evidence was received.  Specifically, the Veteran was afforded a VA examination relevant to his PTSD in February 2009.  The AOJ continued the 50 percent rating in an April 2009 decision.  Again, within one year of that decision new and material evidence was received.  Specifically, the Veteran was afforded a VA examination relevant to his PTSD in March 2010.  In May 2010, the AOJ continued the 50 percent rating for PTSD.  The Veteran perfected an appeal as to that rating decision.  The Board notes that the TDIU claim is part of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ treated the October 2008 and April 2009 rating decisions as final; however, as new and material evidence was received within one year of each of those decisions the subsequent decisions actually represented readjudication of the pending claim based on new evidence.  See 38 C.F.R. § 3.156(b).  Thus, the date of claim in this case is January 30, 2008. 

During a March 2008 mental health consult, the Veteran reported difficulty sleeping, nightmares, intrusive memories, chronic anxiety, and a tearful recollection of service.  A mental status examination showed the Veteran was fully oriented, alert and attentive, had normal speech and language, and normal thought content and process.  The Veteran denied suicidal or homicidal ideations.  At that time, the Veteran was diagnosed with anxiety disorder, rule out PTSD and a GAF score of 48 was assigned.

In a subsequent March 2008 psychiatry consult, the Veteran was examined by a licensed social worker and given a provisional PTSD diagnosis.  The examiner noted symptoms of intrusive thoughts, nightmares, heightened startle reflex, hypervigilance, and poor sleep.  He also noted that the Veteran isolates himself and does not discuss his experiences in war.  The Veteran's mental status examination showed he was cooperative and friendly, alert and oriented, clean and well-groomed.  Although he was noticeably shaky and showed difficulty with his breathing, his mood and affect were within normal limits and there was no lethality indicated.    

Treatment records from April 2008 and May 2008 showed the Veteran was diagnosed with PTSD.  The Veteran again reported nightmares and flashbacks and denied suicidal or homicidal thoughts or intent.  A mental status examination showed he was hyperventilated and had a restricted affect and anxious mood, but the Veteran was alert and oriented, with normal speech, thoughts, insight, judgment, and without lethality or psychosis.  

At a June 2008 nutrition appointment, the Veteran experienced a panic attack and began crying and shaking discussing his experiences in service.  The Veteran subsequently underwent a social work assessment in which he was diagnosed with PTSD and assigned a GAF score of 50.  The examiner noted the Veteran had a great relationship with his wife, children, and grandchildren.  The Veteran also reported that he is able to perform activities of daily living.  He also showed a good memory although noted difficulty with concentration when he experiences stress.  A mental status examination was normal for speech, judgment, insight, thought process and content, mood and affect, and orientation.  The examiner noted that his PTSD symptoms of avoidance, increased arousal, hypervigilance, and intrusive thoughts cause "clinically significant distress or impairment in social occupational or other important areas of functioning."  The Veteran described having increased isolation in social life.  

In a subsequent June 2008 treatment record, the Veteran denied active suicidal ideation but appeared to have some passive suicidal ideation and was "waiting to die" and was "tired of struggle."  In July 2008, the Veteran's psychologist noted that he no longer experienced passive suicidal ideation and his GAF score increased to 60.  

The Veteran underwent a VA examination in August 2008.  The Veteran reported nightmares, flashbacks, irritability, isolation, and hypervigilance.  The Veteran was initially calm, but quickly and near completely lost his composure during the report of his traumatic in-service experiences.  He was severely stuttering, gasping for breath, hyperventilating, and sobbing.  A mental status examination showed the Veteran was fully oriented with normal thought process and content, and no hallucinations.  His mood was anxious and affect was mood-congruent.  Some difficulties with remote and recent memory were evident.  

The Veteran reported being unemployed since 1981 and retiring due to epilepsy.  He also reported being on good terms with his wife, children, and grandchildren, but stated that the quality of their relationships has been adversely affected by the nightmares, isolation, and meanness.  He cited an example of losing his temper and turning the dining room table over that held a meal just prepared by his wife.   

Testing showed the Veteran scored in the extremely severe range for self-reported depression and the moderate to severe range for anxiety.  Testing also suggested he had chronic severe psychological maladjustment characterized by overwhelming tension, depression, and anxiety.  The examiner diagnosed PTSD and assigned a GAF score of 52.  The examiner opined that the Veteran's present level of distress is judged to fall into the moderate range.

At a February 2009 VA examination, the Veteran reported increased depression, hopelessness, and lack of motivation.  He continued to experience nightmares and flashbacks and denied anger, impulse control, or suicidal thoughts.  A mental status examination showed he was alert, somewhat forgetful, and neatly groomed.  His speech was slow and he endorsed some auditory and visual hallucinations.  He denied panic attacks.  The examiner assigned a GAF score of 50.  

In March 2010, the Veteran was afforded another VA examination for his PTSD.  It was noted that he had been undergoing treatment since the last examination and his GAF scores ranged between 45 and 50.  The Veteran reported continued nightmares and increased isolation from his family.  The examiner described his psychosocial functioning as "poor."   A mental status examination showed the Veteran had an anxious mood and affect, which was tearful at times.  There was no evidence of impairment of thought process or communication or evidence of delusions or hallucinations.  The Veteran interacted adequately during the examination and denied suicidal and homicidal thoughts.  He exhibited adequate ability to maintain minimal personal hygiene and other basic activities of daily living with the exception of needing a walker.  He was fully oriented and there was no evidence of significant memory loss or impairment.  The Veteran did not exhibit symptoms of obsessive or ritualistic behavior.  Speech was normal except for the Veteran's difficulty catching his breath.  He exhibited no symptoms consistent with panic attacks.  His mood was depressed and he reported chronic insomnia.  There was no evidence of impaired impulse control.  

The examiner diagnosed chronic PTSD and assigned a GAF score of 41.  He noted that the score reflects serious impairment in social functioning and serious and chronic symptoms of PTSD.  The examiner noted a worsening in symptoms since the previous examination and opined that although the Veteran had not worked since 1981, he would likely be incapable of gainful employment due to severe discomfort being around other people.  

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial evaluation of 70 percent for his PTSD since the inception of his appeal.

Based upon the foregoing evidence, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, including family relations (he described a good relationship with his family that progressively deteriorated since the inception of this appeal due to his increased isolation), and mood (the Veteran experiences chronic problems with anxiety and depression).  He also has chronic sleep impairment, nightmares, and difficulty in adapting to stressful circumstances, as evidenced by his uncontrolled breakdown when the subject of his traumatic experiences arose during his treatment and VA examinations.  These findings are consistent with a rating of 70 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

On this point, the record reflects that the Veteran had experienced a steady decline since his initial claim in January 2008.  The treatment records show GAF scores ranging from 41 to 60, reflecting moderate to serious symptoms.  The majority of his GAF scores are in the serious range.  The Veteran reported increased isolation, anxiety, and depression and he developed auditory hallucinations as part of his re-experiencing traumatic events.  Additionally, his depression manifested in passive suicidal thoughts in mid-2008.  Finally, although he has not worked since 1981, the March 2010 examiner found that his symptoms would preclude employment.  When considering the entirety of the Veteran's symptoms throughout the period on appeal, the Board finds that he has occupational and social impairment with deficiencies in most areas, specifically including family relations and mood.  

Therefore, the Board finds that the assignment of a 70 percent rating for his PTSD is warranted since the date of his claim in January 2008.  

The Board has considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his PTSD.  However, the preponderance of the evidence shows that he does not experience total occupational and social impairment.  He has maintained a relationship with his wife for over 50 years, and although he feels increasingly isolated, he has a good relationship with his children and grandchildren as well.  

Further, the Veteran has not experienced symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) due to his PTSD; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Rather, treatment and examination records consistently reflect that he has successfully communicated his thoughts to examiners and treatment providers; was oriented to person, place, and time; and maintained personal hygiene and activities of daily living.  These findings on mental status examinations were made by observation by the examiner and were affirmed by the Veteran by history, and therefore, they are of high probative weight and value.  The VA examination reports show that the Veteran is competent, and that his behavior while often affected by his depressed mood is not grossly inappropriate.  He maintains minimum personal hygiene and is independent in his activities of daily living.  

With the above considerations in mind, the Board finds that the preponderance of the evidence shows that the next higher rating of 100 percent for psychiatric disability is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered whether a higher rating could be warranted on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  In this case, all of the symptomatology and their severity are considered by the General Rating Formula for Mental Disorders.  Notably, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive.  Mauerhan, 16 Vet. App. at 442-43.

Earlier effective date

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an increase in disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Veteran's claim of service connection for PTSD was filed on January 30, 2008.  In the present decision, the Board has granted the Veteran a 70 percent rating for his PTSD effective the date of his January 30, 2008 claim, finding that he was occupationally and socially impaired with deficiencies in most areas during the entire period on appeal.  

As discussed above, although the Veteran has not been employed since 1981, the March 2010 VA examiner found that his symptoms were consistent with him being incapable of gainful employment due to his inability to be around other people.  

As the Veteran meets the schedular criteria for TDIU as of the date of his January 30, 2008 claim and the facts show the Veteran would have been unemployable due to his PTSD during the entire period on appeal, the Board finds that an earlier effective date of January 30, 2008 is warranted for an award of TDIU.  See 38 C.F.R. §§ 3.400, 4.16.  There is no indication that the Veteran became unemployable in the year prior to filing his claim.  


ORDER

Entitlement to a 70 percent rating for PTSD from January 30, 2008 is granted.

Entitlement to an earlier effective date of January 30, 2008 for the award of a TDIU is granted.  



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


